USCA11 Case: 21-13875      Date Filed: 05/26/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13875
                   Non-Argument Calendar
                   ____________________

CHARLES RANDALL CAMPBELL,
                                              Plaintiff-Appellant,
versus
HILLIE S. BENNETT, et al.,
                                          Defendants-Appellees.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Georgia
           D.C. Docket No. 4:20-cv-00309-RSB-CLR
                   ____________________
USCA11 Case: 21-13875            Date Filed: 05/26/2022        Page: 2 of 4




2                         Opinion of the Court                     21-13875

Before ROSENBAUM, NEWSOM, and GRANT, Circuit Judges.
PER CURIAM:
        Charles Campbell, pro se, appeals the district court’s dismis-
sal of his complaint under 42 U.S.C. §§ 1983 and 1985 for lack of
venue and jurisdiction and, alternatively, as untimely and barred
by immunity. His complaint alleged due-process violations in a
state-family-court action against him, which resulted in restraining
orders against him for each of his children. Campbell’s complaint
also asserted that he filed his claims in the U.S. District Court for
the District of South Carolina, but that court dismissed his com-
plaint based on the Rooker-Feldman doctrine 1, and the Fourth Cir-
cuit affirmed.
        On appeal, Campbell argues that the district court in this
case erred by dismissing his complaint for lack of jurisdiction be-
cause he did not have an opportunity to raise his constitutional is-
sue in the appropriate court. He contends that venue was not im-
proper because he lived in Georgia while subject to the restraining
orders. Campbell also maintains that his claims are not time-barred
because he lacked representation, and he says he does not have the
ability to properly respond to the issue of immunity.


1 The Rooker-Feldman doctrine prevents federal courts from exercising juris-
diction in “cases brought by state-court losers complaining of injuries caused
by state-court judgments rendered before the district court proceedings com-
menced and inviting district court review and rejection of those judgments.”
Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).
USCA11 Case: 21-13875         Date Filed: 05/26/2022     Page: 3 of 4




21-13875                Opinion of the Court                         3

        We review de novo dismissals for lack of jurisdiction. Chris-
tian Coal. of Fla., Inc. v. United States, 662 F.3d 1182, 1188 (11th
Cir. 2011). A federal court has an obligation to ensure jurisdiction
is satisfied “whenever the possibility that jurisdiction does not exist
arises.” Fitzgerald v. Seaboard System R.R., Inc., 760 F.2d 1249,
1251 (11th Cir. 1985). We “review the district court’s dismissal of
a lawsuit for a lack of venue for an abuse of discretion.” Algo-
donera De Las Cabezas, S.A. v. Am. Suisse Cap., Inc., 432 F.3d
1343, 1345 (11th Cir. 2005). We liberally construe a pro se litigant’s
pleadings. Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).
We may affirm on any ground supported by the record. Trotter v.
Sec’y, Dep’t of Corrs., 535 F.3d 1286, 1291 (11th Cir. 2008).
        We affirm the dismissal of Campbell’s complaint. To start,
the district court correctly found that venue was not proper in the
Southern District of Georgia. Under the general federal venue stat-
ute, a civil action may be brought in a judicial district in which any
defendant resides or a judicial district “in which a substantial part
of the events or omissions giving rise to the claim occurred.” 28
U.S.C. § 1391(b). Here, though, none of the named defendants and
none of the alleged events or omissions giving rise to Campbell’s
claims have any connection to the Southern District of Georgia or
the state of Georgia. Rather, it appears that nearly all defendants
are located in South Carolina and that the events at issue also took
place there. For that reason, venue was proper in the District of
South Carolina, not the Southern District of Georgia.
USCA11 Case: 21-13875          Date Filed: 05/26/2022       Page: 4 of 4




4                        Opinion of the Court                   21-13875

        Nor did the district court abuse its discretion by dismissing
the case rather than transferring it to the District of South Carolina.
When venue is lacking, the district court “shall dismiss, or if it be
in the interest of justice, transfer such case to any district or division
in which it could have been brought.” 28 U.S.C. § 1406(a). Because
the District of South Carolina had already rejected Campbell’s
claims, and the Fourth Circuit had affirmed, transfer was not in the
interests of justice.
        The district court also properly concluded that it lacked ju-
risdiction insofar as Campbell sought review of the District of
South Carolina’s resolution of his claims. District courts have orig-
inal jurisdiction over civil actions arising under the Constitution or
laws of the United States. 28 U.S.C. § 1331. But they do not have
appellate jurisdiction to review decisions of another district court.
Roofing & Sheet Metal Servs., Inc. v. La Quinta Motor Inns, Inc.,
689 F.2d 982, 989 (11th Cir. 1982). Nor do we have “appellate ju-
risdiction to review the decision of a district court in another cir-
cuit.” Murray v. Scott, 253 F.3d 1308, 1314 (11th Cir. 2001) (quota-
tion marks omitted). For these reasons, Campbell can obtain re-
view of neither the District of South Carolina’s decision nor the
Fourth Circuit’s affirmance, through this action.
     Because the district court properly dismissed Campbell’s
complaint for lack of venue and jurisdiction, we affirm on these
grounds and do not reach the timeliness or immunity issues.
       AFFIRMED.